DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/01/2021 has been entered. Claims 1, 11-13 and 15-17 have been amended. Claim 14 was previously cancelled. Claims 1-13 and 15-19 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/02/2020.
	

	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mueller (Pub. No.: US 2006/0093765 A1).
Regarding claim 1, Mueller discloses (fig. 1-2) a flexible container (10) for administering a solution, emulsion, and/or dispersion of a drug to a patient (¶ 0018), 
An upper film (front sheet 15) and a lower film (rear sheet 17) (¶ 0019);
At least two adjacent chambers (compartments 20, 22) divided by a peelable seam (frangible seal 30) (¶ 0018),
One medication chamber (chamber 22) filled with a diluent suitable for dissolving, emulsifying and/or dispersing a drug (see claims 23-24, medicament can be a suspension),
At least one or more flushing chambers (compartment 20) filled with either:
The same diluent contained in said medication chamber or
A diluent different from the one in said medication chamber but being compatible with said diluent and/or said drug respectively intended to be present in said medication chamber or
A diluent being compatible with said drug prediluted in said medication chamber (see claim 23) and
At least one opening (outlet 60) located in said medication chamber (¶ 0020) for filling said flushing chambers and said medication chamber with said diluent and/or drug (outlet 60 may serve role for introducing the components, ¶ 0020).
The claim limitations “integrally molded” and “the integrally molded flexible IV container is thermoformed from an upper film and a lower film” are being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP §2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrally mold the flexible IV container such that it is thermoformed from an upper film and a lower film. Thermoforming and integrally molding are suitable forms of forming a flexible pouch. 
Regarding claim 2, Mueller further discloses (fig. 1-2) that the medication chamber contains one single opening (¶ 0020)
Regarding claim 3, Mueller further discloses (fig. 1-2) that said opening is an interruption within a contour welding of said container (¶ 0037).
Regarding claim 4, Mueller further discloses that the opening is part of an IV port system (¶ 0020).
Regarding claim 5, Mueller further discloses (fig. 2) that the pouch is made of two flexible films (front sheet 15 and rear sheet 17) circumferentially welded together (¶ 0019).
Regarding claim 7, Mueller further discloses (figs. 1-2) one medication chamber and one flushing chamber (see figs. 1-2, ¶ 0018).
claim 10, Mueller further discloses (figs. 1-2) that the flushing chamber is devoid of any openings or access port but separated from said medication chamber by the peelable seam (see figs. 1-2, ¶ 0020).
Regarding claim 11, Mueller further discloses (fig. 1-2) that the medication container contains one single opening or access (outlet 60), said opening or access for filling said medication chamber with a diluent or a prediluted drug, said opening or access also being suitable for administering the content of said IV container to the patient (¶ 0020). 

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (Pub. No.: US 2010/0298804 A1), hereinafter Inoue.
	Regarding claim 15, Inoue discloses (figs. 2-3) a flexible multichamber bag (drug container 6) comprising:
	Providing an upper film (front side film 7) and a lower film (rear side film 8) (¶ 0104), 
	two or more chambers (first container portion 12, second container portion 13) for pharmaceutical and/or nutritional compounds (¶ 0100) separated by at least one peelable seam (weakly sealed portion 10, ¶ 0106), made of two essentially coplanar extending flat plastic foils (front side film 7 and rear side film 8, ¶ 0015), circumferentially welded together (heavily sealed portion 9, ¶ 0105), 
	at least one of the chambers (second container portion 13) having a small volume of less than 100 mL, preferably less than 50 mL (¶ 0127),
	said bag being characterized in that at least one of said two foiled in an area of 
The claim limitation “wherein the flexible multichamber bag container is thermoformed from the upper film and the lower film” is being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP §2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermoform the upper film and the lower film to form the flexible multichamber bag. Thermoforming is a suitable form of forming a flexible bag. 

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller as applied to claim 1 above, in view of Omori et al. (Pub. No.: US 2008/0044606 A1).
Regarding claim 6, Mueller fails to disclose that said medication chamber and/or said flushing chambers respectively contain a solution of NaCl or Glucose in water. 
Omori teaches (figs. 1-2) a container in the same field of endeavor wherein the medication chamber (liquid agent compartment) contains a solution of NaCl or glucose in water (¶ 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medication chamber of Mueller such that it contains a solution of NaCl or Glucose in water as taught by Omori. Doing so can form a formulated medicament (Omori, ¶ 0037). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller as applied to claim 1 above, in view of Inoue.
Regarding claim 8, Mueller fails to disclose that the volume of said medication chamber is in the range of 20 to 1000 mL. 
	Inoue teaches (figs. 2-3) a flexible IV container (drug container 6) in the same field of endeavor wherein the volume of said medication chamber (second container portion 13) is in the range of 20 to 1000 mL (¶ 0127).
	It would have been obvious to one of ordinary skill in the art before the effective 
	Regarding claim 9, Mueller fails to disclose that the volume of said flushing chamber is in the range of 10 to 500 mL. 
	Inoue teaches (figs. 2-3) a flexible IV container (drug container 6) in the same field of endeavor wherein the volume of said flushing chamber (first container portion 12) is in the range of 10 to 500 mL (¶ 0127). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flushing chamber of Mueller such that the volume is in the range of 10 to 500 mL. Changing the volume of the flushing chamber would not change the operation of the device (see MPEP § 2144.04.IV.A.)	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peluso et al. (US Pat. No.: US 7,678,097 B1), hereinafter Peluso, in view of Wieslander (US pat. No.: 6,039,720).
	Regarding claim 12, Peluso discloses (fig. 1) a method for manufacturing a flexible IV container (container 10) comprising:
	Providing two plastic films, circumferentially welding the two films to form one medication chamber (chamber 14) and one or more flushing chambers (chamber 12) (col. 5, ln. 31-34). 
	Peluso discloses another method wherein said medication chamber and flushing 
	Filling said one or more flushing chambers with a first fluid, closing said open seam by welding and encapsulating the first fluid in said flushing chamber (col. 5, ln. 57-59, the first compartment is filled with solution, then a peelable seal is created), 
	Filling said medication chamber through an opening (col. 5, ln. 59-60, second compartment is filled),
	Closing said opening of said IV container by welding (col. 5, ln. 60, a permanent seal is created) including the optional introduction of one or more medical ports in connection with said medication chamber (col. 5, ln. 52-53, port 23 is optional). 
	Peluso fails to disclose filling the one or more flushing chamber(s) with a diluent being at least a solvent, an emulsion and/or dispersion for a drug to be administered to a patient and filling said medication chamber through the opening(s) with 
	(a') the same diluent as contained in one or more of said flushing chamber(s) followed by adding a drug to said diluent in said medication chamber, or
	(b') a diluent for a drug being different from the one in said flushing chamber(s) but being a solvent, an emulsifier, or a dispersant for a drug followed by adding a drug to said diluent in said medication chamber or 
	(c') a drug diluted in a solvent, an emulsion or dispersion, containing a drug.
	Wieslander teaches (fig. 2) a method for manufacturing a flexible IV container in the same field of endeavor comprising filling a flushing chamber (upper compartment 8) with a diluent being at least a solvent, an emulsion and/or dispersion for a drug to be administered to a patient (concentrated glucose, col. 3, ln. 24-26) and filling a medication chamber (lower compartment 9) with a drug diluted in a solvent, an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flushing chamber and medication chamber disclosed by Peluso such that it comprises filling the flushing chamber with a diluent and filling the medication chamber with a diluted drug as taught by Wieslander. Doing so would provide a suitable medical solution that can be administered to a patient (Wieslander, abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peluso in view of Wieslander as applied to claim 12 above, and further in view of Balteau (Pub. No.: US 2009/0166363 A1).
	Regarding claim 13, Peluso in view of Wieslander fail to teach completely emptying said medication chamber to a giving set, opening said peelable seam between said medication chamber and said flushing chamber(s), mixing the content of said flushing chamber(s) with the remainder contained in said medication chamber and Attorney Docket No.: 6950PATENTemptying the combined remaining content of said medication chamber and said flushing chamber(s) to said giving set.  
	Balteau teaches (fig. 1) a flexible IV container (10) in the same field of endeavor comprising: completely emptying a medication chamber (third chamber 50) to a giving set (third chamber can be prefilled with a solution that could be infused alone, ¶ 0023, ¶ 0030), opening said peelable seam between said medication chamber and said flushing chamber (first chamber 30 has peelable seal 32 that can be opened, ¶ 0025), mixing the contents of said flushing chamber with the remainder contained in said medication 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peluso in view of Wieslander to include the steps taught by Balteau. Doing so would allow all of the contents of the medication chamber to be administered and prevent any medication from being wasted. 
	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to claim 15 above, in view of Saito et al. (Pub. No.: US 2004/0137177 A1), hereinafter Saito.
	Regarding claim 16, Inoue further discloses a method of manufacturing a flexible IV bag characterized by providing two plastic films (front side film 7 and rear side film 8, ¶ 0015); circumferentially welding two films (heavily sealed portion 9, ¶ 0105) to form one or more chambers (first container portion 12, second container portion 13) separated by at least one peel seam (weakly sealed portion 10, ¶ 0106).
	Inoue fails to disclose filling independently said chambers with pharmaceutical and/or nutritional compound, and closing each chamber by welding or introduction of one or more medical ports in connection with one of said chambers. 
	Saito teaches (fig. 1) a method of manufacturing a flexible IV bag (1) in the same field of endeavor comprising filling independently said chambers (chambers A and B) with pharmaceutical and/or nutritional compound (¶ 0146) and closing each chamber by 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Inoue such it comprises filling independently said chambers with pharmaceutical and/or nutritional compound, and closing each chamber by welding or introduction of one or more medical ports in connection with one of said chambers, as taught by Satio. Filling the chambers with pharmaceutical and/or nutritional compound provides an IV bag that can deliver fluid to a patient. 
	Regarding claim 17, Inoue in view of Sato fail to teach mixing the contents of some or all of the elements of the current invention as stated above chambers before administration and optionally administering the mixed content to the patient. 
	Saito further teaches mixing the content of some or all chambers before administration (¶ 0024) and optionally administering the mixed content to the patient. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the method of Inoue in view of Sato such that it comprises mixing the contents of some or all of the elements of the current invention as stated above chambers before administration and optionally administering the mixed content to the patient, as taught by Saito. Doing so allows the desire mixture to be formed and administered to the patient. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Saito as applied to claim 17 above, and further in view of Wieslander et al. (Pub. No.: US 2009/0204098 A1), hereinafter Wieslander ‘098.
	Regarding claim 18, Inoue in view of Saito fail to teach an additional chamber on its top, filled with diluent used to flush the giving set after the administration of the mixed content of the other chambers.  
	Wieslander ‘098 teaches (fig. 6) an IV bag in the same field of endeavor with an additional chamber (fourth compartment 9) on its top (¶ 0070, see fig. 6), filled with diluent (¶ 0070). While Wieslander ‘098 does not disclose that the additional chamber is used to flush the giving set after the administration of the mixed content of the other chambers, this step would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to ensure that a majority of the mixed content is delivered to the patient. Further, the additional chamber of Wieslander ‘098 can be opened independently of the medication chamber (second compartment 2) and flushing chamber (first compartment 1) which would allow the flushing step to occur. 
	Regarding claim 19, Inoue further discloses that the flushing chamber has a blister-like or bubble-like double convex appearance of the films (see fig. 3) 
The claim limitation “obtainable by thermoforming of the films” is being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermoform the films to obtain a blister-like or bubble-like single or double convex appearance of the films. Thermoforming is a suitable form of forming a flexible bag. 

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Applicant argues, see page 9, that amended claim 1 recites an improved manufacturing method and that Mueller fails to disclose that both chambers of the flexible IV container are filled from one opening that is situated in the medication chamber. However, claim 1 is directed to a flexible IV container and applicant’s arguments regarding claim 1 are directed to an improved manufacturing method, which does not directly pertain to claim 1. Claim 1 does not recite the improved manufacturing methods presented in the arguments. 
Applicant further argues, see page 9, that neither Mueller nor Inoue disclose a container that is thermoformed from an upper and a lower film. However, the recitation of “thermoformed” is being treated as product-by-process (see rejection above). 

	Applicant argues, page 9, that Mueller discloses that both chambers are mixed before administration, which is contrary to the subject matter of claim 13. However, claim 13 is rejected over Peluso in view of Wieslander and further in view of Balteau. Therefore, arguments regarding claim 13 and Mueller are moot. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781      

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781